

Exhibit 10.3
[a2015stockoptionnotic_image1.gif]
     Notice of Stock Option Grant            
Name
[Participant Name]
Employee ID 


Date of Grant
[Grant Date]
Option Grant Price Per Share
[Grant Price]
Number of NSO Shares Granted
[Shares Granted]





This Notice of Non-Qualified Stock Option ("NSO") gives you the right to
purchase the total number of shares of Common Stock of 50 par value ("Common
Stock") of J. C. Penney Company, Inc. ("Company") at the Option Grant Price Per
Share as shown above. Unless otherwise noted, this grant is subject to all the
terms, rules, and conditions of the 2014 J. C. Penney Company, Inc. Long-Term
Incentive Plan (“Plan”) and the implementing resolutions (“Resolutions”)
approved by the Human Resources and Compensation Committee (“Committee”) of the
Company’s Board of Directors (“Board”). Capitalized terms not otherwise defined
herein shall have the respective meanings assigned to them in the Plan and the
Resolutions.


Vesting Terms


This NSO will vest and become fully exercisable on the first anniversary of the
Date of Grant (the “Vest date”), above. You must remain continuously employed by
the Company through the Vest date (unless your Employment terminates due to your
Retirement, Disability, death, job restructuring, reduction in force, or unit
closing) to Vest in your NSO; otherwise the NSOs granted will be forfeited.
  
Employment Termination


If your Employment terminates prior to the Vest date due to Retirement,
Disability, death, job restructuring, reduction in force, or unit closing, your
NSOs will vest on a pro-rata basis. The pro-rata portion of your NSOs that will
vest will be determined by multiplying the “Number of NSO Shares Granted” above
by a fraction, the numerator of which is the number of months from the Date of
Grant to the effective date of your termination of Employment, inclusive, and
the denominator of which is 12, and will remain exercisable until the original
expiration date. Any NSOs for which vesting is not accelerated will expire on
your termination of Employment.


Notwithstanding anything in the Plan to the contrary, if you experience an
Employment Termination following a Change in Control before your Vest date, your
NSOs will vest on a pro-rata basis. The pro-rata portion of your NSOs that will
vest will be determined by multiplying the “Number of NSO Shares Granted” above
by a fraction, the numerator of which is the number of months from the Date of
Grant to the effective date of your Employment Termination, inclusive, and the
denominator of which is 12, and will remain exercisable until the original
expiration date. Any NSOs for which vesting is not accelerated will expire on
such Employment Termination.


If you voluntarily terminate your Employment or your Employment is terminated
for Cause prior to your Vest date then all unvested and unexercised NSO will
expire as of the date of your termination of Employment.


Please see the Plan for all terms, rules, and conditions, including the
post-termination of Employment exercise period applicable to this NSO.
Recoupment
As provided in Section 12.19 of the Plan this Award is subject to any
compensation recoupment policy adopted by the Board or the Committee prior to or
after the effective date of the Plan, and as such policy may be amended from
time to time after its adoption.


This stock option grant does not constitute an employment contract. It does not
guarantee employment for the length of the vesting period or for any portion
thereof.









